Title: To Thomas Jefferson from Edmund P. Gaines, 23 July 1807
From: Gaines, Edmund P.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington Capitol Hill, July 23d. 1807.
                        
                        In compliance with the request contained in your note of this date, on the subject of the 1st.
                            complaint mentioned in the memorial from Tombigby—“that I had stopped a vessel having a legal permit,” I have the honor to
                            state that, A few days before I left Fort Stoddert, a coasting vessel arrived with a cargo of Merchandize accompanied by a
                            regular certified manifest, from the Custom House, N. Orleans,—by which it appeared that a part of the Cargo was shipped
                            by Messrs. Thomas & Co. of that place and consigned to Thomas, one of the said firm,—a part to the Commanding
                            officer, Fort Stoddert,—and the residue to J Kennedy; all to be delivered as ⅌ Manifest, at Fort Stoddert. The Master of the Vessel took the oath
                            required by law, and obtained a permit to land his cargo,—the public goods were discharged. The packages of Merchandize
                            consigned to Thomas, and to Kennedy were Inspected on board the vessel. The master, and Kennedy (Thomas being absent)
                            having reported that these packages were to be delivered at Mr. Kennedys’ Store 16 miles higher up the river. The vessel accordingly sailed,—but before she got out of sight Mr. Thomas
                            arrived and proposed to make oath that he had good reasons to believe Kennedy was endeavoring to swindle him out of his
                            goods (the truth of which I was afterward convinced of) and he insisted on receiving them according to their consignment.
                            I instantly determined that, the consignee had a right to demand his goods at the port of destination, in all cases,
                            whether fraud had been meditated or not.—and the Inspector not being present I authorised Sergeant Lewis, who was then off
                            duty to act as Inspector, and bring back the Vessel, in consequence of the master, having, contrary to
                                Law, made a false report.
                        When the Vessel was brought back, the master, who speaks little or no english, came with his interpreter to
                            my office,—expressed regret that he had acted improperly, and assured me that he had done so through the advice of Mr.
                            Kennedy—as it had been, and still was, his wish to deliver the goods at Fort Stoddert. They were accordingly delivered,
                            perfectly to the satisfaction of Mr. Thomas, and as I believe, the master of the vessel,—and without the least injury to
                            the legal interests of Mr. Kennedy.
                        As respects Ensign Small, who I left in command at Fort Stoddert,—I know but little. He had been with me but
                            a few days, when I received orders from the Secretary at war “to leave the Command with the most suitable character there,
                            and repair to N. Orleans,—thence to Richmond.” Ensign Small was the only officer for duty on the
                            River (a Sebastian being in arrest). I waited only until I took inventories of, and receipts for the Military Stores,
                            which, with the books and papers, I turned over to Mr. Small. with respect to Passports, I refered him to the Act of
                            Congress in relation thereto,—and added, that since the troubles of Burrs Conspiricy, I had deemed it expedient, previous
                            to granting a passport to a Stranger, to require a line of recommendation from some one who knew and suggested to him,
                            verbally, the same plan. Captain Few is deemed a good Citizen,—but he might have been unknown to Mr. Small, who, tho
                            sufficiently intelligent to make a good officer, yet is inexperienced in military duty, and perhaps not entirely void of
                            undue passions & prejudices, which indeed are too often attached to the Character of his countrymen—He is from Ireland.
                        The 2nd. charge in the memorial “that I arrested Colo. Burr, militarily,” is perfectly correct,—if my
                            voluntary performance of that act, uninfluenced by any other person, must necessarily be deemed a military arrest. At the
                            moment I learned that Burr, was in the country, I proposed to send a guard with Majr. Perkins, provided he would make the
                            arrest, but he positively refused thus to act. Since seeing your remark on that subject,—and comparing it with those of
                            the Counsel, on the part of the U States, at Richmond,—I am led to believe that a misunderstanding has taken place. I have
                            since examined a copy of my Statement to the Secretary at war, and find nothing calculated to produce this effect.—Except
                            in mentioning Majr. Perkins, I observed, what I was happy to have it in my power to say, “that the
                                public were greatly indebted to him for the Seizure of Burr”,—for he first discovered that Burr was in the
                            country and traveled 26 miles at night when the road and weather were very bad,
                            to advise me thereof, under the expectation that I had received authority to arrest the fugitive.
                        I must beg your forgiveness for intruding these Explanations. I did not until lately suppose they were
                            at all necessary,—but it appears to me now, that without them, a misconception, which may be taken advantage of by Burr’s
                            party, would be suffered to exist,—and all my communications on the Subject might be Supposed affected, and inconsistent.
                  I have the honor to be with the greatest respect and Esteem, Your obliged Servt.
                        
                            Edmd. P: Gaines
                     
                            Captain 2nd. U.S. Inf.
                        
                    